Title: From George Washington to Benedict Calvert, 3 April 1773
From: Washington, George
To: Calvert, Benedict



Dear Sir,
Mount Vernon April 3d 1773.

I am now set down to write to you on a Subject of Importance, & of no small embarrassment to me. My Son in Law & Ward, Mr Custis, has, as I have been informd, paid his Addresses to your Second Daughter, & having made some progress in her Affections required her in Marriage—How far a union of this Sort may be agreeable to you, you best can tell, but I should think myself wanting in Candour was I not to acknowledge, that Miss Nellys amiable qualification’s stands confess’d at all hands; and that, an alliance with your Family, will be pleasing to his.
This acknowledgement being made, you must permit me to add Sir, that at this, or in any short time, his youth, inexperience, and unripened Education is, & will be insuperable obstacles in my eye, to the completion of the Marriage—As his Guardian, I conceive it to be my indispensable duty (to endeavour) to carry him through a regular course of Education, many Branches of which, sorry I am to add, he is totally difficient of, and, to guard his youth to a more advancd age before an Event, on which his own Peace, & the happiness of another is to depend, takes place; not that I have any doubt of the warmth of his affection, nor I hope I may add, any fears of a change in them; but at present, I do not conceive that he is capable of bestowing that due attention to the Important consequences, of a Marriage State, which is necessary to be done by those who are Inclind to enter into it; & of course am unwilling he should do it till he is—If the affection which they have avowd for each other is fixd upon a Solid Basis, it will receive no diminution in the Course of two or three years, in which time he may prosecute his Studies, and thereby render himself more deserving of the Lady & useful to Society; If unfortunately (as they are both young) there should

be an abatement of affection on either side, or both, it had better preceed, than follow after, Marriage.
Delivering my Sentiments thus, will not, I hope, lead you into a belief that I am desirous of breaking of the Match—to postpone it, is all I have in view; for I shall recommend it to the young Gentleman with the warmth that becomes a Man of honour (notwithstanding he did not vouchsafe to consult either his Mother, or me, on the occasion) to consider himself as much engagd to your Daughter as if the indissoluble Knot was tied; and, as the surest means of effecting this, to stick close to his Studies (in which I flatter myself you will join me) by which he will, in a great measure, avoid those little Flirtation’s with other Girls which may, by dividing the attention, contribute not a little to divide the affection.
It may be expected of me perhaps, to say something of Fortune, But, to discend to particulars, at this time, may seem rather premature—In general therefore I shall inform you, that, Mr Custis’s Estate consists of abt 15,000 Acres of Land, good part of it adjoing to the City of Wmsburg, & none 40 Miles from it; sevl Lotts in the said City; between two & three hundd Negroes; and about Eight or ten thousd Pounds upon Bond, & in the hands of his Merchts—this Estate he now holds independant of his Mothers Dower, wch will be an acquisition to it at her Death, & upon the whole such an one, as you will readily acknowledge ought to entitle him to a handsome Portion in a Wife; But, as I shd never require a Child of my own to make a Sacrafice of himself to Interest, so, neither do I think it incumbt on me, to recommend it as a Guardian; but as I know you are full able, I should hope, & expect, if we were now upon the point of Settling these Preliminaries, that you would also be willing to do something genteel by your Daughter.
At all times when you, Mrs Calvert, or the young Ladies can make it convenient to favour us with a visit we should be happy in seeing you at this place. Mrs Washington & Miss Custis join me in respectful Compliments, and I am Dr Sir Yr Most Obedt Servt

Go: Washington

